DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14) in the reply filed on 04/26/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to search both the method and the device.  This is not found persuasive because:
(1) The inventions have acquired a separate status in the art in view of their different classification:
(2)    The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(3)    The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries),
(4)    The prior art applicable to one invention would not likely be applicable to another invention; and
(5)    The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.

	
Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 03/17/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 1, 4, 6,8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG Pub 2018/0374798; hereinafter Lee). as applied to claim 1 above, and further in view of Minas et al. (PG Pub 2019/0388055; hereinafter Minas).

    PNG
    media_image1.png
    668
    877
    media_image1.png
    Greyscale
 
Regarding claim 1, refer to Fig. 1A through Fig. 1C (with primary emphasis on Fig. 1A and Fig. 1C) provided above, Lee teaches a package structure 100 (para [0027-0054]), comprising: 
a substrate 110 (para [0028]) disposed with a solid grounded layer 112 (para [0030]) on a surface layer (bottom surface of 140); 
at least two radio frequency chip modules 120A, 120B (para [0033]) disposed on the substrate (see Fig. 1A); 
a plastic encapsulation 140 (para [0042]) disposed on the substrate and coating the at least two radio frequency chip modules (see Fig. 1A);
a groove (occupied with 131) penetrating an upper surface (top) and a lower surface (bottom) of the plastic encapsulation and located between the adjacent two radio frequency chip modules (see Fig. 1A);
a solder filling body 131 filled in the groove (para [0038]); and 
a shielding layer 150 (para [0045]) covered on the upper surface 152 and lateral surfaces 151 of the plastic encapsulation, an upper surface of the solder filling body and lateral surfaces of the substrate (see Fig. 1A); 
wherein the solid grounded copper layer corresponds to a bottom surface of the groove (see Fig. 1A) and contacts with the solder filling body.
Although, Lee teaches a solid grounded layer 112 can comprise a conductive trace, land, pad, or similar structures as known to those skilled in the art (para [0029]), he does not teach the material composition of the conductive trace as comprising copper.
In the same field of endeavor, refer to Fig. 2, Minas teaches suitable materials for the conductive traces 216, 217 include copper, gold, aluminum, silver, tantalum, nickel, and tin (para [0042[).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material composition of the solid grounded layer comprise copper, as taught by Minas, for the purpose of choosing a suitable and well recognized material composition.
Regarding claim 4, refer to the figures cited above, in the combination of Lee and Minas, Lee teaches the plastic encapsulation 140 is made of an insulated thermosetting material with a relatively low viscosity (para [0042]).
(para [0042]; “the package body 140 comprises a thermally curable epoxy mold compound or a thermally curable epoxy mold resin. For example, the package body 140 comprises an inorganic filler (for example, silica), an epoxy resin, a curing agent, a flame retardant, a curing promoter, a release agent, and other components as known to those skilled in the art.”)
Regarding claim 6, refer to the figures cited above, in the combination of Lee and Minas, Lee teaches the groove (occupied with 131) comprises a groove top surface (top), a groove wall surface (sidewalls) and a groove bottom surface (bottom)(see Fig. 1c).
Regarding claim 8, refer to the figures cited above, in the combination of Lee and Minas, Lee teaches the upper surface of the plastic encapsulation 140 is flushed with the upper surface of the solder filling body 131 (see figures cited above).
Regarding claim 9, refer to the figures cited above, in the combination of Lee and Minas, Lee teaches a thickness of the shielding layer 150 is 2 to 10 µm (para [0047]; “By way of example, the shielding layer 150 has a thickness ranging from about 0.1 micron to about 1000 microns.”)
Regarding claim 14, refer to the figures cited above, in the combination of Lee and Minas, Lee teaches a plurality of solder balls 160 disposed on the substrate 110 (see Fig. 1a), and located on a different side (bottom side) of the substrate opposite to the at least two radio frequency chip modules 120A, 120B (see Fig. 1a).

2.	Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Minas, as applied to claim 1 above, and further in view of Kariyazaki et al. (US Patent No. 10,937,753; hereinafter Kariyazaki).
Regarding claim 2, refer to the figures cited above, in the combination of Lee and Minas, Although. Lee teaches the substrate comprises a dielectric material and multiple metal circuit layers, he does not explicitly teach the substrate “is made of a rigid organic laminated multilayer sheet material, and has multiple metal circuit layers and a complete ground plane layer; (Regarding claim 3) wherein the metal circuit layers of the substrate are laminated ten to twelve layers.”

    PNG
    media_image2.png
    497
    925
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. xxx-provided above, Kariyazaki teaches a semiconductor device (col. 4, line 11 through col. 18, line 23) comprising: a substrate 20 (col. 4, lines 61-667); wherein the substrate is made of a rigid organic laminated multilayer sheet material (col. 10, lines 33 to col. 11, line 10), and has multiple metal circuit layers WL1  (col. 10, lines 33 to col. 11, line 10) and a complete ground plane layer 2PLg  (col. 10, lines 33 to col. 11, line 10); (Regarding claim 3) wherein the metal circuit layers of the substrate are laminated ten to twelve layers (see Fig. 4 above).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the substrate comprise rigid organic laminated multilayer sheet material, and has multiple metal circuit layers and a complete ground plane layer, as taught by Kariyazaki, for the purpose of choosing a suitable and well recognized substrate structure.

3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Minas, as applied to claim 1 above, and further in view of Tsuda et al. (PG Pub 2007/0008051; hereinafter Tsuda).
Regarding claim 5, refer to the figures cited above, in the combination of Lee and Minas, Minas teaches the solid grounded copper layer is made of copper (see claim 1) and Lee teaches the solder filling body, he does not explicitly teach the material composition of the solder filling body, he does not explicitly teach the material composition of the solder filling body “is made of a silver based material”
In the same field of endeavor, Tsuda teaches suitable materials for the solders include Sn (tin)--Sb (antimony)-based and Sn--Ag (silver)-based solders (para [0012[).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material composition of the solder comprise a silver-based material, as taught by Tsuda, for the purpose of choosing a suitable and well recognized material composition.
Note: having the silver-based solder filling body abut the solid grounded copper layer would teach
“a contact portion therebetween forms a metal separating wall”.

4.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Minas, as applied to claim 1 above, and further in view of Huitink et al. (PG Pub 2017/0092618; hereinafter Huitink).
Regarding claim 10, refer to the figures cited above, in the combination of Lee and Minas, Lee teaches the substrate 110, he does not teach “a communication chip module disposed on the substrate.”

    PNG
    media_image3.png
    225
    700
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 2-provided above, Huitink teaches a semiconductor package (para [0016-0029]) comprising: a communication chip 210 module (para [0029]) disposed on a substrate 221 (para [0027]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the communication chips, as taught by Huitink, to provide a way to receive/send information pertaining to the package; while establishing a more robust package.
	Regarding claim 11, refer to the figures cited above, in the combination of Lee, Minas and Huitink, Huitink teaches the communication chip module 210 has a height (see Fig. 2), he does not explicitly teach “a height of the communication chip module is less than or equal to 200 µm”.
Although, Huitink does not explicitly teach the height of the communication chip module is less than or equal to 200 µm, one of ordinary skill in the art would have tried to minimize the size of the communication chip module to be less than or equal to 200 µm for the purpose of reducing the overall package height.
Furthermore, one of ordinary skill in the art would have found it obvious to alter the size/proportion of the communication chip module to be smaller, or larger, since the court has held changes in size/proportion normally require only ordinary skill in the art and hence are considered routine expedients are discussed below (MPEP § 2144). According to MPEP § 2144.05(IV)(A) “[W]here the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation), Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). 

5.	Claim 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Lee, Minas and Huitink, as applied to claim 10 above, and further in view of Gan et al. (PG Pub 2013/0105973; hereinafter Gan).
Regarding claim 12, refer to the figures cited above, in the combination of Lee, Minas and Huitink, Huitink teaches the communication chip 210 is located on a different side (bottom side) of the substrate 221 opposite to the at least two radio frequency chip modules 120A-Lee.
Although, Huitink teaches the communication chip module 221 is coupled to the bottom side of the substrate (para [0029]), he does not explicitly teach it is “attached to the substrate through a plurality of micro-solder balls.”

    PNG
    media_image4.png
    303
    479
    media_image4.png
    Greyscale

In the same field of endeavor, refer to Fig. 6, Gan teaches a semiconductor package (para [0016-0028]) comprising: a chip 114 (para [0018]) is attached to a substrate 102 (para [0017]) through a plurality of micro-solder balls 116 (para [0018]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the communication chip module to the substrate through a plurality of micro-solder balls, as taught by Gan, for the purpose of choosing a suitable and well recognized form of interconnection between package components.
Regarding claim 13, refer to the figures cited above, in the combination of Lee, Minas and Huitink, Huitink teaches the communication chip module 210 and the at least two radio frequency chip modules are located on the same side of the substrate, and directly attached to the substrate, and the communication chip module is not coated by the plastic encapsulation.”
In the same field of endeavor, refer to Fig. 6, Gan teaches a semiconductor package (para [0016-0028]) comprising: a communication chip module 210 (para [0029]) and the at least two radio frequency chip modules 210 (para [0029]) are located on the same side (bottom side) of a substrate 221 (para [0027]), and directly attached to the substrate (see Fig. 2), and the communication chip module is not coated by the plastic encapsulation (para [0029; The encapsulating cover 214 may be an overmold or another type of encapsulating cover such as a lid in some embodiments.”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the communication chip module and the at least two radio frequency chip modules located on the same side of the substrate, as taught by Gan, to reduce the package height.
Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Yu et al. (PG Pub 2016/0268214) teaches a semiconductor structure and manufacturing method thereof.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claim 6 or (ii) claim 7 and intervening claim 6 are fully incorporated into the base claim 1.  
Claim 7 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 7, a width of the solid grounded copper layer is greater than or equal to 100 pm, a width of the groove bottom surface is greater than or equal to 50 gm, a width of the groove top surface is three to six times of the width of the groove bottom surface, and a ratio of a depth of the groove wall surface to a depth of the groove is greater than or equal to 50%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895